    3:16-cv-03013-JMC         Date Filed 01/28/21       Entry Number 183        Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 CAREER COUNSELING, INC. d/b/a                     Civil Action No. 3:16-3013-JMC
 SNELLING STAFFING SERVICES, a
 South Carolina corporation, individually
 and as representative of a class of
 similarly-situated persons,
                                                       CONSENT CONFIDENTIALITY
                                   Plaintiffs,                  ORDER

                v.

 AMERIFACTORS FINANCIAL
 GROUP, LLC and JOHN DOES 1-5,

                                Defendants.


       Whereas, the parties to this Consent Confidentiality Order (“parties”), have stipulated that

certain discovery material is and should be treated as confidential, and have agreed to the terms of

this order; accordingly, it is this 28th day of January, 2021, ORDERED:

       1.      Scope. All documents produced in the course of discovery, all responses to

discovery requests and all deposition testimony and deposition exhibits and any other materials

which may be subject to discovery (hereinafter collectively “documents”) shall be subject to this

Order concerning confidential information as set forth below.

       2.      Form and Timing of Designation. Confidential documents shall be so designated

by placing or affixing the word “CONFIDENTIAL” on the document in a manner which will not

interfere with the legibility of the document and which will permit complete removal of the

Confidential designation.     Documents shall be designated CONFIDENTIAL prior to, or

contemporaneously with, the production or disclosure of the documents.              Inadvertent or

unintentional production of documents without prior designation as confidential shall not be

deemed a waiver, in whole or in part, of the right to designate documents as confidential as

otherwise allowed by this Order.
    3:16-cv-03013-JMC          Date Filed 01/28/21      Entry Number 183         Page 2 of 10




       3.       Documents Which May be Designated Confidential. Any party may designate

documents as confidential but only after review of the documents by an attorney who has, in good

faith, determined that the documents contain information protected from disclosure by statute,

sensitive personal information, trade secrets, or confidential research, development, or sensitive

commercial information. Information or documents which are available in the public sector or

which are not protected as confidential by statute, regulation or case law may not be designated as

confidential.

       4.       Depositions.    Portions of depositions shall be deemed confidential only if

designated as such when the deposition is taken or within fourteen business days after receipt of

the transcript. Such designation shall be specific as to the portions to be protected.

       5.       Protection of Confidential Material.

       a.       General Protections. Documents designated CONFIDENTIAL under this Order

       shall not be used or disclosed by the parties or counsel for the parties or any other persons

       identified below (¶ 5.b.) for any purposes whatsoever other than preparing for and

       conducting the litigation in which the documents were disclosed or in any insurance

       coverage litigation (including any appeal of that litigation). The parties shall not disclose

       documents designated as confidential to putative class members not named as plaintiffs in

       putative class litigation unless the confidential information is about that particular class

       member or until one or more classes have been certified.

       b.       Limited Third Party Disclosures. The parties and counsel for the parties shall

       not disclose or permit the disclosure of any documents designated CONFIDENTIAL under

       the terms of this Order to any other person or entity except as set forth in subparagraphs

       (1)-(5) below, and then only after the person to whom disclosure is to be made in

       subparagraphs (4) and (5) has executed an acknowledgment (in the form set forth at

                                                  2
    3:16-cv-03013-JMC         Date Filed 01/28/21         Entry Number 183       Page 3 of 10




       Attachment A hereto), that he or she has read and understands the terms of this Order and

       is bound by it. Subject to these requirements, the following categories of persons may be

       allowed to review documents which have been designated CONFIDENTIAL pursuant to

       this Order:

              (1)     counsel and employees of counsel for the parties who have responsibility

              for the preparation and trial of the lawsuit;

              (2)     parties and employees of a party to this Order but only to the extent counsel

              shall certify that the specifically named individual party or employee’s assistance

              is necessary to the conduct of the litigation in which the information is disclosed 2;

              (3)     court reporters engaged for depositions and those persons, if any,

              specifically engaged for the limited purpose of making photocopies of documents;

              (4)     consultants, investigators, or experts (hereinafter referred to collectively as

              “experts”) employed by the parties or counsel for the parties to assist in the

              preparation and trial of the lawsuit; and

              (5)     other persons only upon consent of the producing party or upon order of the

              court and on such conditions as are agreed to or ordered; and

              (6)     putative class members only if the confidential information is about that

              putative class member.

       c.     Control of Documents. Counsel for the parties shall take reasonable efforts to

       prevent unauthorized disclosure of documents designated as Confidential pursuant to the

       terms of this order. Counsel shall maintain a record of those persons, including employees


2
  At or prior to the time such party or employee completes his or her acknowledgment of review
of this Order and agreement to be bound by it (Attachment A hereto), counsel shall complete a
certification in the form shown at Attachment B hereto. Counsel shall retain the certification
together with the form signed by the party or employee.

                                                 3
     3:16-cv-03013-JMC         Date Filed 01/28/21       Entry Number 183         Page 4 of 10




       of counsel, who have reviewed or been given access to the documents along with the

       originals of the forms signed by those persons acknowledging their obligations under this

       Order.

       d.       Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

       referred to collectively as “copies”), of documents designated as Confidential under this

       Order or any portion of such a document, shall be immediately affixed with the designation

       “CONFIDENTIAL” if the word does not already appear on the copy. All such copies shall

       be afforded the full protection of this Order.

       e.       Class Members. Information related to putative class members produced by a party

       in this litigation may be used only for bono fide purposes in this litigation (and any related

       appeal).

       6.       Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate action

to insure that the documents receive proper protection from public disclosure including: (1) filing

a redacted document with the consent of the party who designated the document as confidential;

(2) where appropriate (e.g. in relation to discovery and evidentiary motions), submitting the

documents solely for in camera review; or (3) where the preceding measures are not adequate,

seeking permission to file the document under seal pursuant to the procedural steps set forth in

Local Civil Rule 5.03, DSC, or such other rule or procedure as may apply in the relevant

jurisdiction. Nothing in this Order shall be construed as a prior directive to the Clerk of Court to

allow any document be filed under seal. The parties understand that documents may be filed under

seal only with the permission of the court after proper motion pursuant to Local Civil Rule 5.03.




                                                  4
     3:16-cv-03013-JMC         Date Filed 01/28/21      Entry Number 183       Page 5 of 10




       7.      Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

       8.      Challenges to Designation as Confidential. Any CONFIDENTIAL designation

is subject to challenge.   The following procedures shall apply to any such challenge.

       a.      The burden of proving the necessity of a Confidential designation remains with the

       party asserting confidentiality.

       b.      A party who contends that documents designated CONFIDENTIAL are not entitled

       to confidential treatment shall give written notice to the party who affixed the designation

       of the specific basis for the challenge. The party who so designated the documents shall

       have fifteen (15) days from service of the written notice to determine if the dispute can be

       resolved without judicial intervention and, if not, to move for an Order confirming the

       Confidential designation.

       c.      Notwithstanding any challenge to the designation of documents as confidential, all

       material previously designated CONFIDENTIAL shall continue to be treated as subject to

       the full protections of this Order until one of the following occurs:

               (1)     the party who claims that the documents are confidential withdraws such

               designation in writing;

               (2)     the party who claims that the documents are confidential fails to move

               timely for an Order designating the documents as confidential as set forth in

               paragraph 8.b. above; or

               (3)     the court rules that the documents should no longer be designated as

               confidential information or denies the motion to seal.




                                                 5
    3:16-cv-03013-JMC         Date Filed 01/28/21      Entry Number 183        Page 6 of 10




       d.     Challenges to the confidentiality of documents may be made at any time and are

       not waived by the failure to raise the challenge at the time of initial disclosure or

       designation.

       9.     Treatment on Conclusion of Litigation.

       a.     Order Remains in Effect. All provisions of this Order restricting the use of

       documents designated CONFIDENTIAL shall continue to be binding after the conclusion

       of the litigation unless otherwise agreed or ordered.

       b.     Return of CONFIDENTIAL Documents. Within thirty (30) days after the

       conclusion of the litigation, including conclusion of any appeal, all documents treated as

       confidential under this Order, including copies as defined above (¶ 5.d.) shall be returned

       to the producing party unless: (1) the document has been entered as evidence or filed

       (unless introduced or filed under seal); (2) the parties stipulate to destruction in lieu of

       return; or (3) as to documents containing the notations, summations, or other mental

       impressions of the receiving party, that party elects destruction. Notwithstanding the above

       requirements to return or destroy documents, counsel may retain attorney work product

       including an index which refers or relates to information designated CONFIDENTIAL so

       long as that work product does not duplicate verbatim substantial portions of the text of

       confidential documents. This work product continues to be Confidential under the terms

       of this Order. An attorney may use his or her work product in a subsequent litigation

       provided that its use does not disclose the confidential documents.

       10.    Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,




                                                6
    3:16-cv-03013-JMC           Date Filed 01/28/21     Entry Number 183         Page 7 of 10




however, be modified until the parties shall have been given notice and an opportunity to be heard

on the proposed modification.

       11.     No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific ruling

shall have been made.

       12.     Miscellaneous. The inadvertent production of material protected by the attorney-

client privilege or the attorney work product doctrine (“Protected Material”) shall not in any way

prejudice the producing party and shall not constitute a waiver, or estoppel, or otherwise prevent

the producing party from asserting any privilege or other ground for withholding such Protected

Material from production in the course of discovery in this case. The Parties agree, and the Court

hereby orders, that the production of Protected Material cannot provide a basis for any third party

to seek disclosure or production of the material based on waiver, abandonment, estoppel, prior

disclosure, or any other theory, claim or argument. Pursuant to Federal Rule of Evidence 502(d),

the inadvertent production of Protected Material shall not waive the claim of privilege or protection

in any other federal or State proceeding.

       13.     Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective clients.

IT IS SO ORDERED.

                                                      s/J. Michelle Childs
                                                      United States District Judge

January 28, 2021
Columbia, South Carolina

                                                 7
    3:16-cv-03013-JMC       Date Filed 01/28/21   Entry Number 183   Page 8 of 10




WE SO MOVE:

NELSON MULLINS RILEY & SCARBOROUGH LLP

By: s/ William H. Latham
William H. Latham
Federal Bar No. 5745
E-Mail: bill.latham@nelsonmullins.com
Erik T. Norton
Federal Bar No. 09683
E-Mail: erik.norton@nelsonmullins.com
Post Office Box 11070
Columbia, SC 29211-1070
(803) 799-2000

KELLEY DRYE & WARREN LLP

Lauri A. Mazzuchetti (Pro Hac Vice)
Whitney M. Smith (Pro Hac Vice)
One Jefferson Road
Parsippany, New Jersey 07054
(973) 503-5900
lmazzuchetti@kelleydrye.com
wsmith@kelleydrye.com


Attorneys for Defendant AmeriFactors Financial Group, LLC

WE SO MOVE/CONSENT:

s/John G. Felder, Jr.
John G. Felder, Jr.
Federal Bar No. 6441
MCGOWAN, HOOD & FLEDER, LLC
1517 Hampton Street
Columbia, SC 29201
(803) 256-0702
And
Brian J. Wanca (Pro Hac Vice)
ANDERSON +WANCA
3701 Algonquin Road, Suite 500
Rolling Meadows, IL 6008
(847) 368-1500
Attorneys for Plaintiffs




                                            8
    3:16-cv-03013-JMC         Date Filed 01/28/21        Entry Number 183      Page 9 of 10




                                        ATTACHMENT A

                       ACKNOWLEDGMENT OF UNDERSTANDING
                                    AND
                            AGREEMENT TO BE BOUND

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 CAREER COUNSELING, INC. d/b/a                        Civil Action No. 3:16-3013-JMC
 SNELLING STAFFING SERVICES, a
 South Carolina corporation, individually
 and as representative of a class of
 similarly-situated persons,
                                                         CONSENT CONFIDENTIALITY
                                   Plaintiffs,                    ORDER

                v.

 AMERIFACTORS FINANCIAL
 GROUP, LLC, GULF COAST BANK
 AND TRUST COMPANY and JOHN
 DOES 1-5,

                                Defendants.


       The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated [confidentiality order date], in the above captioned action, understands the terms thereof,
and agrees to be bound by such terms. The undersigned submits to the jurisdiction of the United
States District Court for the District of South Carolina in matters relating to the Confidentiality
Order and understands that the terms of said Order obligate him/her to use discovery materials
designated CONFIDENTIAL solely for the purposes of the above-captioned action, and not to
disclose any such confidential information to any other person, firm or concern.

         The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.

               Name:                   [undersigned name [att A]]
               Job Title:              [Job Title [att A]]
               Employer:               [Employer [att A]]
               Business Address:       [Business Address [att A]]


Date: [date attachment A signed]                             [Signature [attachment A]]
                                                             Signature
                                                  9
    3:16-cv-03013-JMC         Date Filed 01/28/21       Entry Number 183       Page 10 of 10




                                       ATTACHMENT B

                        CERTIFICATION OF COUNSEL OF NEED
                        FOR ASSISTANCE OF PARTY/EMPLOYEE

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 CAREER COUNSELING, INC. d/b/a                       Civil Action No. 3:16-3013-JMC
 SNELLING STAFFING SERVICES, a
 South Carolina corporation, individually
 and as representative of a class of
 similarly-situated persons,
                                                        CONSENT CONFIDENTIALITY
                                  Plaintiffs,                    ORDER

                v.

 AMERIFACTORS FINANCIAL
 GROUP, LLC, GULF COAST BANK
 AND TRUST COMPANY and JOHN
 DOES 1-5,

                                Defendants.


       Pursuant to the Confidentiality Order entered in this action, most particularly the
provisions of Paragraph 5.b.2., I certify that the assistance of [name of assistant [att A]] is
reasonably necessary to the conduct of this litigation and that this assistance requires the
disclosure to this individual of information which has been designated as CONFIDENTIAL.

         I have explained the terms of the Confidentiality Order to the individual named above
and will obtain his or her signature on an “Acknowledgment of Understanding and Agreement to
be Bound” prior to releasing any confidential documents to the named individual and I will
release only such confidential documents as are reasonably necessary to the conduct of the
litigation.

       The individual named above is:

       ❑       A named party;
       ❑       An employee of named party [employee of named party]. This employee’s job
               title is [employee's job title] and work address is [employee's work address].


Date: [date attachment B signed]                            [Signature [attachment B]]
                                                             Signature

                                                10
